Opinion issued February 16, 2010
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00233-CV




IN RE JERRY ESSER, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Jerry Esser, challenges the trial
court’s January 21, 2009 order compelling arbitration, seeks the appointment of an
auditor to determine the commission, if any, owed to him, and seeks the immediate
return of a sanctions fee.     
 
We deny the petition for writ of mandamus. 
 
Per Curiam 
 
Panel consists of Justices Keyes, Sharp, and Massengale.